DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan G Pratt and Joseph M. Evans on 5 November 2021.

The application has been amended as follows: 
1. (Currently Amended) An electronic device, comprising:
	a housing component defining an interior surface and an exterior surface of the electronic device;
	a metallic film deposited on the interior surface and extending at least partially around an edge of the housing component onto the exterior surface; and
	a ceramic film deposited on the exterior surface and at least partially over a portion of the metallic film on the exterior surface, the ceramic film in electrical communication with a portion of the metallic film deposited on the interior surface.

7. (Currently Amended) A housing for an electronic device, comprising:
	a conductive film deposited on a first surface of the housing and extending around a peripheral edge of the housing at least partially onto a second surface of the housing opposite the first surface;
	a ceramic film deposited on the second surface and at least partially over a portion of the conductive film deposited on the second surface; and
	the conductive film and the ceramic film forming an electrically conductive pathway extending from the first surface to the second surface.

18. (Currently Amended) A method of forming a housing component, comprising:
	depositing a first conductive layer on a first surface of the housing component;
	depositing a second conductive layer on a second surface of the housing component opposite the first surface, the second conductive layer at least partially overlapping the first conductive layer at a peripheral edge of the housing; and
	depositing a ceramic layer over the second conductive layer.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a metallic film deposited on the interior surface and extending at least partially around an 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a conductive film deposited on a first surface of the housing and extending around a peripheral edge of the housing at least partially onto a second surface of the housing opposite the first surface, as claimed in combination with the remaining limitations of independent claim 7.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the second conductive layer at least partially overlapping the first conductive layer at a peripheral edge of the housing, as claimed in combination with the remaining limitations of independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



6 November 2021